Citation Nr: 0410205	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-11 456	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for colon cancer and 
diabetes mellitus for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran retired from the United States Air Force with over 20 
years of honorable active service during the period from October 
1955 to January 1977.  The appellant is the veteran's surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In October 2003, the appellant withdrew her request for a hearing 
before the Board and her motion to advance the case on the docket 
was granted. 


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
September 2001. 

2.  The principal cause of death was colon cancer and diabetes 
mellitus was a contributory cause of the veteran's death.  

3.  During his lifetime, the veteran had no adjudicated service-
connected disability.

4.  The veteran served in Vietnam during a part of 1966. 

5.  There is no medical evidence that colon cancer had onset in 
service and colon cancer was not manifested to a compensable 
degree or more within one year of the veteran's discharge from 
service.  


6.  There is no medical evidence that diabetes mellitus had onset 
in service or that diabetes mellitus had become manifest to a 
compensable degree or more within one year of the veteran's 
discharge from service; and, the presumption of service connection 
for type II diabetes mellitus as a disease associated with 
exposure to Agent Orange is rebutted by affirmative evidence to 
the contrary.

7.  When the veteran died, he had a pending claim of service 
connection for colon cancer and diabetes mellitus.

CONCLUSIONS OF LAW

1.  A service-connected disability was neither the principal nor 
the contributory cause of the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5107(b) (West 
2002); 38 C.F.R. §§ 3.03, 3.307(a)(6), 3.309(e), 3.312 (2003).

2.  Service connection for colon cancer and diabetes mellitus for 
the purpose of accrued benefits is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5121, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.1000 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that VA 
will seek to provide, and which information and evidence the 
claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the United 
States Court of Appeals for Veteran Claims (CAVC) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103, must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  

In the present case, the appellant filed her claim in November 
2001.  In a letter, dated the same month, addressing the VCAA, the 
RO provided the appellant preadjudicatory notice under 38 U.S.C.A. 
§ 5103.  To support her claim, the RO notified the appellant that 
she should submit evidence of an injury, disease other event in 
service and a relationship between the cause of death and the 
injury, disease, or other event in service.  The RO also notified 
the appellant that VA would obtain service medical and personnel 
records, records of other Federal agencies, or a VA medical 
opinion.  She was informed that she could submit a medical opinion 
from her own doctor, that VA would obtain other relevant records 
that she identified, and that she should submit the evidence 
within 60 days.  As noted above, the RO then adjudicated the claim 
in a February 2002 rating decision.  Regarding the accrued 
benefits claim, in this case, the evidence for determining whether 
or not colon cancer or diabetes mellitus is service-connected is 
the same evidence that the appellant was notified of to 
substantiate her claim for service connection for the cause of the 
veteran's death.  For these reasons, the Board finds that the RO's 
preadjudicatory notice complies with the specificity requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to 

substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini, supra. (preadjudicatory VCAA notice).  

As for the content of the notice, that is, the 60 days for 
submitting evidence, the Veterans Benefits Act of 2003, P.L. 108-
183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified in part 
at 38 U.S.C.A. § 5103) authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on November 
9, 2000, immediately after the enactment of the VCAA, supersedes 
the decision of the United States Court of Appeals for the Federal 
Circuit in Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory one-year 
period.  

Also, as to the content of the notice, while language to the 
effect that the appellant should submit "any evidence in the 
claimant's possession that pertains to the claim" was not include, 
such notice is not a statutory requirement as interpreted by the 
General Counsel of VA notwithstanding the CAVC's analysis in 
Pelegrini.  VAOPGCPREC 1-2004.  For these reasons, no further 
procedural development is required to comply with the duty to 
notify under the VCAA

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the initial VCAA notification 
letter was sent, the appellant submitted additional evidence to 
substantiate her claim.  After the last supplemental statement of 
the case was issued in August 2003, the appellant replied that she 
did not have any more evidence to submit at the time.  In October 
2003, additional evidence was submitted on the appellant's behalf.  
In December 2003, the appellant was notified that the Board was 
obtaining a medical opinion.  In February 2004, the Board provided 
the appellant a copy of the requested medical opinion.  That same 
month, in response, a medical opinion obtained by the appellant 
was submitted.  In March 2004, the appellant's representative 
indicated that the appellant had no further evidence or argument 
to submit. As the appellant has not identified any additional 
evidence and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the VCAA 
have been complied with. 

Facts 

Service medical records, including the reports of entrance and 
separation examinations in 1955, 1959, 1963 and 1964, reports of 
periodic examinations in 1966, 1969, and 1973, and reports of 
annual flight physicals in 1974 and 1975, are negative for 
complaint, history, finding or diagnosis of colon cancer or 
diabetes mellitus.  In each of the above examinations, urinalysis 
was negative for sugar and albumin. 

Service personnel records disclose that from July 29, 1966, to 
December 1, 1966, the veteran had a temporary duty assignment to 
Southeast Asia, where he was deployed with Team 74-66 in support 
of Project Turnkey.  According to the Department of the Air Force, 
Historical Research Agency, Project Turnkey involved civilian 
construction of an air base at Tuy Hoa in Vietnam.  A unit history 
extract shows that from August to November 1966 personnel of Team 
74-66 were at the Tuy Hoa air base.  

After service, private medical records, dated in January 2001, 
disclose that the veteran was evaluated for rectal bleeding of 
about a week's duration.  A chest X-ray revealed lesions in the 
right lung.  A laboratory report showed serum glucose was 91 mg/dL 
within the normal range of 65-109 mg/dL.  A week later, a chest CT 
scan revealed pulmonary nodules and liver masses.  Malignancy with 
metastatic disease was suspected.  When the veteran was seen next, 
hypertension was noted and Ziac was prescribed.  In February 2001, 
a biopsy of the liver showed undifferentiated carcinoma.  Later 
that same month, a colonoscopy revealed a tumor in the sigmoid 
colon.  After a biopsy, the diagnosis on the pathology report was 
invasive, moderately differentiated colonic adenocarcinoma.  The 
tumor was compatible with the primary origin of the cancer. 

On March 12, 2001, a CT scan revealed a brain mass.  The 
assessment was metastatic colon cancer with symptomatic brain 
lesion.  A prescription was given for Decadron (dexamethazone) at 
a dosage of 8 mg, b.i.d. (twice daily).  Later in March, the 
veteran underwent a sigmoid colectomy, which was followed by 
chemotherapy.  A note in April 2001 shows that Decadron was 
prescribed for treatment of brain metastases.    

On April 9, 2001, a random blood sugar test was elevated.  The 
assessment was new onset of type II diabetes.  Insulin by 
injection was prescribed.  Two weeks later, while on Decadron and 
after an episode of elevated blood sugar, it was noted that blood 
sugar would come down after the veteran finished his medication.  

In a May 2001 note for the veteran's chart, N.C.S., M.D., (Dr. 
Scidmore), reported that he advised the veteran's oncologist that 
the veteran had treatment-induced diabetes or a disease-induced 
diabetes. 

On May 23, 2001, S.P.M, M.D., (Dr. Meyer) the veteran's primary 
care physician, reported that the veteran had brain metastases and 
was on low dose steroids for it and that the veteran had developed 
diabetes secondary to the medication.  The physician then tapered 
dexamethazone down to 5 mg, QD (once daily), from 5 mg, b.i.d.  He 
indicated that he would continue to taper the medication and to 
control the insipid diabetes secondary to it. 

In August 2001, in preparing a document for the care of the 
veteran, Dr. Meyer indicated that the veteran was terminally ill 
and the diagnosis was metastatic colon cancer with metastases to 
the liver, lung, and brain, which was complicated by diabetes. 

In August 2001, the veteran filed an application for VA disability 
compensation, claiming service connection for colon cancer and 
diabetes due to exposure to Agent Orange.    

According to the death certificate, in September 2001, while at a 
hospice, the veteran died.  The immediate cause of death was colon 
cancer that had onset about one year prior to the veteran's death.  
No autopsy was performed. 

At the time of the veteran's death, he had no adjudicated service-
connected disability.  

In November 2001, the appellant applied for VA death benefits, 
including accrued benefits.  

In a February 2002 statement, Dr. Meyer stated that although 
diabetes mellitus was not listed as the cause of death on the 
death certificate it was materially related to the veteran's death 
and did hasten his demise.

In statements in February 2002 and March 2003, F.A.S., M.D., 
oncologist, stated that when he first evaluated the veteran in 
March 2001 the veteran had adenocarcinnoma that spread to the 
liver, adenocarcinoma of the colon and tumors in the lungs and 
brain.  He indicated that the veteran also suffered from 
hypertension and insulin dependent diabetes mellitus.  


In June 2003, the death certificated was amended to show that the 
veteran's death was complicated by diabetes mellitus, which 
accelerated his demise. 

In December 2003, after a reviewed of the veteran's file, A.G., 
M.D., (Dr. Gordon) concurred with the opinion of Dr. Meyer that 
the veteran's poorly controlled insulin-requiring diabetes 
hastened his demise.  She noted that a diabetic patient is 
susceptible to a series of complications that can cause premature 
mortality. 

In December 2003, in accordance with 38 C.F.R. § 20.901(a), the 
Board sought a medical opinion from the Veterans Health 
Administration (VHA) of VA on the following question: 

Was the veteran's diabetes mellitus attributable to steroid 
therapy administered for medical purposes in conjunction with his 
terminal illness, or was diabetes mellitus the type associated 
with exposure to herbicides (Agent Orange) used in the Republic of 
Vietnam during the Vietnam era? 

In February 2004, after a review of the medical records and 
supporting documents, P.R.C., M.D., (Dr. Conlin) Endocrinology 
Section Chief at a VA health facility and Associate Professor of 
Medicine at the Harvard Medical School, found no basis for the 
claim that the veteran developed diabetes mellitus as a result of 
herbicide exposure during the Vietnam era.  The physician 
explained: 

"There are few data in the medical record preceding the veteran's 
diagnosis of metastatic colon cancer in 2/2001.  At the time, 
laboratory examination, dated 1/25/2001 (time collected - 10:55), 
a glucose level was measured at 91 mg/dl.  The presumed non-
fasting nature of the sample makes it very unlikely that glucose 
intolerance was present at that time. 


At or on the next office visit (2/6/2001) the veteran is noted to 
have hypertension requiring medication.  A prescription for Ziac 
(bisoprolol /HCTZ) was provided.  High dose dexamethasone was 
begun on 3/12/2001 as treatment for brain metastases.  The veteran 
was first noted to have insulin-requiring diabetes mellitus on 
4/9/2001.  It is almost certain that diabetes mellitus was induced 
by the dexamethasone.  However, the concomitant administration of 
a B-blocker and diuretic (both of which may be associated with an 
increased risk for diabetes mellitus) may have amplified his 
risks." 

The physician also stated that, due to inadequate information, he 
was unable to draw a conclusion on what, if any, role diabetes 
mellitus played in the veteran's death.   

In February 2004, Dr. Gordon responded to the VHA medical opinion.  
In the opinion, she referred Dr. Meyer's statement that the 
veteran developed diabetes mellitus secondary to treatment with 
low dose steroids for brain metastases. 

Dr. Gordon then explained that steroid-induced diabetes has been 
known for a long time, but its pathophysiological mechanisms as 
well as its predisposing factors remain unknown.  She indicated 
that several studies have shown that the incidence of steroid-
induced diabetes correlates with genetic predisposition, 
increasing age, body weight and the steroid dose.  She noted that 
there has been a lower prevalence in populations where low dose 
steroids are employed and steroid-induced diabetes is similar to 
type II diabetes and usually occurs in one to several months 
following treatment with steroids.  She then stated: 

"In conclusion, the veteran was diagnosed with metastatic colon 
cancer.  He subsequently developed insulin requiring diabetes 
mellitus several weeks after treatment with low dose steroids.  
The evidence or record also 
establishes exposure to another possible etiology of type II 
diabetes mellitus.  There is a presumption of exposure to Agent 
Orange since the veteran served in Vietnam."   

Dr. Gordon then expressed the following opinion: 

"In reviewing this case, I do not find sufficient evidence to 
rebut the legal presumption of service connection for diabetes 
associated with exposure to Agent Orange.  Since exposure to Agent 
Orange provides a known insult that is statistically related to 
the development of diabetes mellitus, it is not in my opinion 
sufficiently likely to assume that the veteran would have 
developed diabetes even if he had not been exposed to herbicides.  
Dr. Meyer opined that the veteran's diabetes might be related to 
his treatment with low dose steroids.  However, an equal and 
plausible conclusion is that the veteran's diabetes may be related 
to his presumed exposure to Agent Orange.  Neither possibility 
excludes the other.  Therefore, it is as likely as not that the 
veteran's service in Vietnam and presumed exposure to Agent Orange 
contributed to his development of diabetes mellitus." 

Analysis 

General Principles of Service Connection and Accrued Benefits 

For the grant of service connection for the cause of death, it 
must be shown that a service-connected disability caused the 
veteran's death.  The standards and criteria for determining 
whether or not a disability is service connected in a cause-of-
death claim are the same as those applicable for establishing 
disability compensation under chapter 11 of Title 38.  38 U.S.C.A. 
§ 1310(a).  

Under Chapter 11 of Title 38, a disability may be service-
connected if it results from a personal injury suffered or disease 
contracted in line of duty during active service.  38 U.S.C.A. §§ 
1110, 1131.   

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  This may be accomplished by affirmatively showing 
inception during service or through the application of statutory 
presumptions.  38 C.F.R. § 3.303(a).  

Periodic monetary benefits to which an individual was entitled at 
the time of his death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last date 
of entitlement will, upon his death be paid to his spouse.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

Legal Standards 

The Board's decision must include reasons or bases for its 
findings and conclusions on all material issues of fact and law 
presented on the record.  38 U.S.C. § 7104(d)(1).  The Board must 
identify those findings it deems crucial to its decision and 
account for the evidence, which it finds to be persuasive or 
unpersuasive.  Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  
The Board cannot reject evidence favorable to the claimant without 
providing adequate reasons or bases for its decision.  See Meyer 
v. Brown, 9 Vet.App. 425, 433 (1996).  Moreover, the Board may not 
rely on its own unsubstantiated medical conclusions to reject 
expert medical evidence in the record; rather, the Board may 
reject a claimant's medical evidence only on the basis of other 
independent medical evidence.   Flash v. Brown, 8 Vet.App. 332, 
339 (1995). 

Once the evidence has been assembled, the Board has the duty to 
assess the credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Where 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the claim, 
the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 
5107(b).  To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Gilbert, 1 Vet. App. at 54.

Service Connection for the Principal Cause of Death and Accrued 
Benefits 

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312. 

In the initial death certificate, the immediate cause of the 
veteran's death was colon cancer.  Therefore, the Board must 
consider first whether service connection is warranted for colon 
cancer for the purposes of establishing service connection for the 
cause of death and for accrued benefits.  

On the basis of the service medical records, there is no medical 
evidence of colon cancer during service.  There is a statutory 
presumption of service connection for colon cancer as a chronic 
disease if it becomes manifest to a compensable degree within one 
year after service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a); 38 C.F.R. § 4.114, Diagnostic Code 
7343 (when cancer of the digestive system is manifest it is rated 
100 percent disabling).  After service, the record shows that 
colon cancer was diagnosed in February 2001 with a 

history of rectal bleeding beginning in January 2001.  In 
addition, the death certificate indicated that colon cancer had 
been present for about one year.  As colon cancer was first shown 
more than two decades after service, there is no factual basis, 
established by medical evidence, that colon cancer had onset 
during service or that colon cancer was manifested to a degree of 
10 percent or more within the one period following separation for 
service.  

At the time of the veteran's death, there was a pending claim of 
service connection for colon cancer.  Upon the veteran's death, 
the appellant filed a claim for accrued benefits predicated on the 
pending claim of service connection. 

In consideration of all the evidence of record, the Board 
determines that the preponderance of the evidence is against 
finding that colon cancer was incurred in service on a direct 
basis or on a presumptive basis as a chronic disease and accrued 
benefits on the basis of service connection are not warranted.

As the preponderance of the evidence is against finding that the 
veteran's colon cancer had onset in service or was related to 
service on a presumptive basis as a chronic disease, the Board 
concludes that service connection for colon cancer as the 
principal cause of the veteran's death, is not established.  38 
U.S.C.A. § 5107(b). 

Contributory Cause of Death and Accrued Benefits 

Direct Service Connection and Presumptive Service Connection as a 
Chronic Disease 

A contributory cause of death is inherently one not related to the 
principal cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312. 

In the amended death certificate, diabetes mellitus was listed as 
accelerating the veteran's death.  Other favorable evidence on the 
issue of whether diabetes mellitus contributed to the cause of the 
veteran's death consists of the statement of Dr. Meyer, who stated 
that although diabetes mellitus was not listed as the cause of 
death on the death certificate it was materially related to the 
veteran's death and did hasten his demise.  In addition, Dr. 
Gordon concurred with Dr. Meyer's opinion, pointing out that a 
diabetic patient is susceptible to complications that can cause 
premature mortality.  Other evidence on point consists of 
treatment records, documenting diabetes as a complication of the 
veteran's illness, requiring insulin therapy.  The only other 
evidence that addresses the issue consists of the VAH opinion in 
which Dr. Conlin, citing inadequate information, was unable to 
draw a conclusion on what, if any, role diabetes mellitus played 
in the veteran's death.  The Board views Dr. Conlin's opinion, to 
this extent only, as negative evidence. 

In weighing the evidence, the Board finds that the opinions of 
Drs. Meyer and Gordon that diabetes mellitus was materially 
related to the cause of the veteran's death, which is factually 
supported by the records of treatment, outweigh the opinion of Dr. 
Conlin to the extent he considered the data inconclusive as to the 
role diabetes played in the veteran's death.  

Therefore, the Board must consider whether service connection is 
warranted for diabetes mellitus as the contributing cause of the 
veteran's death, as well as, for the purpose of accrued benefits. 

On the basis of the service medical records, there is no medical 
evidence of diabetes mellitus during service.  There is a 
statutory presumption of service connection for diabetes mellitus 
as a chronic disease if it becomes manifest to a compensable 
degree within one year after service discharge.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); 38 C.F.R. § 
4.119, The Endocrine System, Diagnostic Code 7913 (diabetes 
managed by restricted diet only is rated as 10 percent disabling; 
diabetes requiring insulin is rated as 20 percent disabling).
After service, the record shows that diabetes mellitus was 
diagnosed as having new onset in April 2001 with no prior history 
or medical evidence of the disease.  As diabetes mellitus was 
first shown more than two decades after service, there is no 
factual basis, established by medical evidence, that diabetes 
mellitus had onset during service or that diabetes as a chronic 
disease was manifested to a degree of 10 percent or more within 
the one period following separation for service. 

Presumptive Service Connection for Diabetes Mellitus Associated 
with Exposure to Agent Orange

The appellant argues that service connection for diabetes mellitus 
is warranted on a presumptive basis because the veteran served in 
Vietnam, where he was exposed to Agent Orange.

For purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, a veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, [commonly referred to as Agent Orange] 
and may be presumed to have been exposed during such service to 
any other chemical compound in an herbicide agent.  38 U.S.C.A. § 
1116(f).  

Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or visitation 
in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  


Vietnam Service 

The first issue to resolve here is whether the veteran served in 
Vietnam during the requisite time period.  Service personnel 
records show that the veteran had a temporary duty assignment to 
Southeast Asia, where he was deployed with Team 74-66 in support 
of Project Turnkey from July 29, 1966, to December 1, 1966.  
Department of the Air Force records reveal that Project Turnkey 
involved civilian construction of an air base at Tuy Hoa in 
Vietnam and a unit history discloses that from August to November 
1966 personnel of Team 74-66 were at Tuy Hoa air base. On the 
basis of these facts, the Board finds that the veteran served in 
Vietnam during the time period required by law and he is presumed 
to have been exposed to Agent Orange. 

Application of the Presumption 

Both the evidence of record and the appellant raise the issue of 
whether the veteran's diabetes mellitus should be presumptively 
service connected as associated with exposure to Agent Orange.  

Since the veteran served in Vietnam during the requisite period of 
time, the law provides that type II diabetes mellitus associated 
with exposure to Agent Orange may be service connected on a 
presumptive basis if it becomes manifest to a degree of 10 percent 
or more at any time after service provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are satisfied.  38 
U.S.C.A. §§ 1116, 1113, 1137; 38 C.F.R. §§ 3.307(d), 3.309(e). 

Evidence which may be considered in rebuttal of service incurrence 
of diabetes mellitus, a disease listed in Sec. 3.309(e), will be 
any evidence of a nature usually accepted as competent to indicate 
the time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative to 
the effect of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not incurred in 
service.  38 C.F.R. § 3.307(d).

The evidence in favor of the presumption of service connection 
associated with exposure to Agent Orange consists solely of Dr. 
Gordon's opinion.  While acknowledging that steroid-induced 
diabetes has been known for a long time, in her opinion, the 
record established another possible etiology of type II diabetes 
mellitus, that is, the veteran's exposure to Agent Orange.  In 
referring to Dr. Meyer's opinion that the veteran's diabetes might 
be related to his treatment with low dose steroids, she expressed 
the view that an equal and plausible conclusion is that the 
veteran's diabetes may be related to his presumed exposure to 
Agent Orange and that neither possibility excludes the other.   

The Board does not find Dr. Gordon's opinion persuasive.  First, 
there is no question that the veteran was exposed to Agent Orange 
and that there is a legal presumption of service connection for 
diabetes associated with such exposure.  There is nothing in the 
medical opinion, including her conclusion that it is as likely as 
not that the veteran's service in Vietnam and his presumed 
exposure to Agent Orange contributed to his development of 
diabetes mellitus, that is not covered by the legal presumption.  

To the extent that her opinion can be read as a challenge to the 
evidence that diabetes was steroid induced, she does refer to the 
lower prevalence of steroid-induced diabetes where low dose 
steroids are employed and Dr. Meyer's statement that the veteran's 
diabetes might be related to his treatment with low dose steroids.  


For the reasons discussed below, the Board finds that Dr. Gordon's 
opinion has little probative value on the issue of whether the 
presumption of service connection for diabetes mellitus as 
associated with exposure to Agent Orange applies in light of 
evidence to the contrary.  

While the record is somewhat ambiguous on whether the amount of 
steroids prescribed was a low or a high dose.  What the record 
does show is that the veteran was initially prescribed Decadron 
(dexamethazone) at a dosage of 8 mg, twice daily or 16 mg a day.  
The dose was later changed to 5 mg, twice daily or 10 mg a day, 
and then to 5 mg a day.  Nevertheless, Dr. Meyer stated without 
qualification that the veteran had brain metastases and was on low 
dose steroids for it and that the veteran developed diabetes 
secondary to the medication and that he would continue to taper 
the medication to control the diabetes due to the medication.  
Whether or not the administered dose was low or high, Dr. Meyer's 
statement is unequivocal, that is, the veteran's diabetes was 
induced by steroid medication.  

Moreover, not all the relevant evidence is discussed.  Neither the 
statement of Dr. Scidmore, who had advised the veteran's 
oncologist that the veteran had treatment-induced diabetes or a 
disease-induced diabetes, nor the VHA opinion of Dr. Conlin, who 
described the initial dose of 16 mg a day, as a high dose, and 
that it "is almost certain that diabetes mellitus was induced by 
the dexamethasone," is addressed.  Also, Dr. Gordon relies on the 
statistical variances regarding steroid-induced diabetes at a low 
dose that does not exclude steroid-induced diabetes at a low dose, 
especially in light of the statements of Drs. Meyer and Scidmore 
and the opinion of Dr. Conlin. 

The real issue here is whether the legal presumption is rebutted 
by affirmative evidence to the contrary.  Dr. Gordon's opinion is 
essentially an endorsement of the legal presumption.  

The Board must still determine whether the presumption is rebutted 
by affirmative evidence to the contrary.  The Board begins its 
analysis by finding that the evidence to be discussed is competent 
medical evidence. 

The record shows that Dr. Scidmore advised the veteran's 
oncologist that the veteran had treatment-induced diabetes or a 
disease-induced diabetes.  In addition, Dr. Meyer reported that 
the veteran's diabetes was induced by steroid medication.  And 
because the Board may consider only independent medical evidence 
to support it findings, the Board sought a medical opinion from 
VHA on the very question as to whether the veteran's diabetes 
mellitus was attributable to steroid therapy or exposure to Agent 
Orange. 

The Board finds that the VHA opinion provided by Dr. Conlin is 
highly probative as to the etiology of veteran's diabetes because 
he is a health-care professional in the field of endocrinology 
that deals with endocrine diseases, including diabetes mellitus.  
In his opinion, after a discussion of the relevant facts, he found 
no basis for the claim that the veteran developed diabetes 
mellitus as a result of herbicide exposure during the Vietnam era.  
He explained that, on the basis of data, it was very unlikely that 
glucose intolerance was present in January 2001, when the veteran 
presented with rectal bleeding.  He then characterizes the dose of 
dexamethasone as high for treatment of brain metastases and he 
noted that insulin-requiring diabetes mellitus was first shown in 
April 2001.  He then expressed the opinion that it "is almost 
certain that diabetes mellitus was induced by the dexamethasone."   

On the basis of sound medical reasoning and in consideration of 
all the evidence of record, Dr. Conlin's opinion combined with the 
statements of Drs. Scidmore and Meyer, which are factually 
supported in the record, constitute affirmative evidence 

to the contrary that diabetes mellitus was related to exposure to 
Agent Orange in service.  For this reason, the Board concludes 
that the presumption of service connection for diabetes mellitus 
as associated with exposure to Agent Orange is rebutted.   

At the time of the veteran's death, there was a pending claim of 
service connection for diabetes mellitus.  Upon the veteran's 
death, the appellant filed a claim for accrued benefits predicated 
on the pending claim of service connection. 

In consideration of all the evidence of record, the Board 
determines that the preponderance of the evidence is against 
finding that diabetes mellitus was incurred in service on a direct 
basis or on a presumptive basis as a chronic disease, and that the 
presumption of service connection for type II diabetes mellitus as 
a disease associated with exposure to Agent Orange is rebutted by 
affirmative evidence to the contrary.  For the same reasons, 
accrued benefits on the basis of service connection for diabetes 
mellitus are not warranted.

As the preponderance of the evidence is against finding that 
diabetes mellitus had onset in service or was related to service 
on a presumptive basis as a chronic disease, and as the 
presumption of service connection for type II diabetes mellitus as 
a disease associated with exposure to Agent Orange is rebutted by 
affirmative evidence to the contrary, the Board concludes that 
service connection for diabetes mellitus as the contributory cause 
of the veteran's death, is not established.  38 U.S.C.A. § 
5107(b).

                                                                                              
(Continued on next page)

ORDER

Service connection for the cause of the veteran's death is denied.  

Service connection for colon cancer and diabetes mellitus for the 
purpose of accrued benefits is denied. 


_____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2




